Citation Nr: 0947245	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  07-06 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Service connection for a left 3rd toe disorder.  

2.	Service connection for loss of feeling in the Veteran's 
feet.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from August 1999 to December 
2005.           

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2006 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.      

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Service treatment records indicate that the Veteran entered 
service with pes planus, and with bilateral ingrown great 
toenails.  These records also show multiple complaints of 
foot and toe related pain and numbness.  These complaints are 
noted on the Veteran's August 2005 discharge report of 
medical examination.  

In March 2006, the Veteran underwent a compensation 
examination with QTC Medical Services.  The examiner did not 
specifically address whether the Veteran has a current 
disorder in the 3rd toe of the left foot.  And the examiner 
did not specifically address whether a disease or disability 
- to include pes planus or ingrown toenails - caused the 
Veteran foot numbness.  

The Board notes moreover that, in April 2006, the RO service 
connected the Veteran for degenerative arthritis of the 
lumbar spine with levocscoliosis.  

Based on this background, the Board finds additional medical 
inquiry warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
a VA examination with an orthopedist to 
determine whether the Veteran has a 
current disorder with the 3rd toe on his 
left foot, or with his feet generally.  
The claims file must be made available 
to and reviewed by the examiner in 
conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The Veteran's 
complaints should be recorded in full.  

2.  The examiner should enter a specific 
finding on whether the Veteran has a 
current disorder with the 3rd toe on his 
left foot. 

3.  The examiner should enter a specific 
finding on whether the Veteran has a 
current disease or disability which 
causes foot numbness.  

4.  If the examiner finds that the 
Veteran has a current foot or toe 
disorder, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (probability of 50 percent 
or greater) that any such disorder 
relates to service.  Any conclusion 
reached should be supported by a 
rationale.  

5.  If the examiner finds that the 
Veteran has a current disorder that 
causes foot numbness, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (probability of 50 
percent or greater) that any such 
disorder relates to the Veteran's 
service-connected lower spine disorder.  
Any conclusion reached should be 
supported by a rationale.  

6.  The RO should then readjudicate the 
issues on appeal.  If a determination 
remains unfavorable to the Veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue(s).  An appropriate period 
of time should be allowed for response by 
the Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


